Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/11/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 18 and 23 are objected to because of the following informalities:  
Claim 18: in line 4, “a section direction” should read “a second direction”. 
Claim 23: “the suture catheter” should read “the .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, lines 11-12 include “the control housing” which lacks clear antecedent basis. It appears that “the control housing” should read “the main housing” and has been thus treated for the purposes of claim interpretation. Claims 17-35 depend from claim 16 and therefore are also indefinite.
Claim 19, line 5, includes the language “such that rotation of the causes translation of the catheter housing”, which is indefinite. In view of similarly worded claim 29, this limitation is being treated as though it reads “such that rotation of the lever
Claim 20 depends from cancelled claim 15 and is therefore indefinite. For the purposes of claim interpretation, claim 20 is being treated as though it depends from claim 16.
Claim 21 includes “the pinion gear” which lacks antecedent basis. It appears that claim 21 should depend from claim 19 (which introduces a pinion gear) and is being thus treated for the purposes of claim interpretation.
Claim 25, lines 11-12, include “the control housing” which lacks clear antecedent basis. It appears that “the control housing” should read “the main housing” and has been thus treated for the purposes of claim interpretation.
Claim 25, lines 13-14, include “the first elongate member wire” which lacks antecedent basis. As best understood, “the first elongate member wire” should read “the first elongate member 
Claim 30 includes “the control wire” which lacks antecedent basis. As best understood, “the control wire” should read “the first elongate member” (since the first elongate wire extends through the second elongate member) and has been thus treated for the purposes of claim interpretation.
Claim 31 includes “the pinion gear” which lacks antecedent basis. It appears that claim 31 should depend from claim 29 (which introduces a pinion gear) and is being thus treated for the purposes of claim interpretation.
Claim 33 includes “the suture catheter” which lacks antecedent basis. For the purposes of claim interpretation, “the suture catheter” is being treated as though it reads “the second elongate member”.
Claim 35, lines 11-12, include “the control housing” which lacks clear antecedent basis. It appears that “the control housing” should read “the main housing” and has been thus treated for the purposes of claim interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 23, 25-28, 33, and 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Callister et al. (US 2005/0288551). Callister discloses a control handle for use with a device operable through an endoscope, the device being operable by manipulating a catheter (e.g. 352) and a control wire (e.g., 354) extending through the catheter, the control handle comprising a grip attachment (328) configured to be secured to an endoscope (fig. 17), a main housing (e.g., 342) operably secured to the grip attachment, a catheter housing (324) moveably disposed within the main housing ([0066],[0069]) and adapted to releasably secure the catheter (352) (e.g., to the lever via pin on catheter housing fitted in slot 358 of lever); note also set screw 348) such that translation of the catheter housing (via movement of lever 340) causes translation of the catheter ([0069]), a lever (340) rotatably securable relative to the main housing such that rotation of the lever relative to the main housing causes the catheter housing to move relative to the main housing (see 35 USC 112b rejection above), and a sliding tab (slider ring 326 or the pin extending from ring 326; “tab” being given broadest reasonable interpretation of a small projecting device; https://www.merriam-webster.com/dictionary/tab) disposed relative to the lever such that movement of the sliding tab relative to the lever (340) causes the catheter (352) to translate relative to the control wire (“stabilizing wire” 354) disposed within the catheter (352) ([0067]). 
Alternatively, consider the embodiment shown in fig. 11b. The control handle comprises a grip attachment configured to be secured to an endoscope (structure used to form “fixed 
Regarding claim 25, see the discussion above, noting that catheter (352/162) of Callister is being considered the claimed “second elongate member” and the wire (354/174) is being considered the claimed first elongate member.
Regarding claim 35, the medical device of Callister comprises an actuatable component (occluding device 164/350/400 – actuatable by releasing it from catheter which allows it to expand; can be self-expandable as per [0072]) that is adapted to be operable (e.g., free to self-expand and occlude body lumen) by manipulating the control wire (e.g., holding control wire still while moving catheter 352, noting that manipulate is being given its broadest reasonable interpretation of “to handle or control”) extending through the catheter. Alternatively, note that the embodiment shown in figs. 11a, 11b may be disconnected from lever (166) and main housing (182) may be pushed distally while catheter housing (180) and catheter (162) is held stationary, thus moving the control wire to push the occluding device out of the catheter. 
Regarding claims 17 and 27, rotating the lever (340) in a first direction causes the catheter (“second elongate member” of claim 27) to move distally and rotating the lever in a second direction causes the catheter (second elongate member) to move proximally (see at least par. [0066]-[0069]).
Regarding claims 18 and 28, sliding the sliding tab (pin on 326; alternatively pin 202) in a first direction causes the catheter (“second elongate member” of claim 28) to translate in a first direction relative to the control wire and sliding the sliding tab in a second direction causes the catheter (“second elongate member”) to translate in a second direction relative to the control wire (see at least par. [0066]-[0069]).
Regarding claim 26, the delivery device comprises an endoscope having a working channel and the medical device is adapted to be extended through the working channel (see especially figs. 15 and 17). It is noted that the delivery device is not positively recited as part of the claimed control handle. The prior art need only disclose a control handle capable of being used with a medical device capable of being operated through a delivery device. Nonetheless, Callister expressly discloses a delivery device comprising an endoscope having a working channel, wherein the medical device is capable of being extended through the working channel.
Regarding claims 23 and 33, the catheter (“second elongate member” in the case of claim 33; see 35 USC 112b rejection above) is preloaded into the lever (e.g., pin of catheter is preloaded into slot 358 of lever 340 as shown in fig. 15 for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callister in view of Devierre et al. (US 2005/0234297). Callister discloses the invention substantially as stated above including a main housing and a grip attachment, but fails to disclose a pivot mechanism operably coupled between the main housing and the grip attachment to allow the main housing to be placed at one of a plurality of different rotational positions relative to the grip attachment. 
Devierre discloses a grip attachment (fig. 3) comprising a clip (28) that clips onto the exterior surface of an endoscope (figs. 3a,3b), the grip attachment secured to a main housing (32) comprising a sleeve that receives an elongate instrument, similar to the structure of Callister. Devierre discloses that it is known to provide a pivot mechanism (36,36’,37) operably coupled between the main housing (33) and the grip attachment (28) to allow the main housing to be placed at one of a plurality of different rotational positions relative to the grip attachment (see figs. 3, 3a, 3b; [0067]-[0081]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Callister to include such a pivot mechanism operably coupled between the main housing and the grip attachment for the predictable result of allowing the rotational position of the main housing to change relative to the grip attachment (and endoscope) ([0081]). 
Allowable Subject Matter
Claims 19-22 and 29-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in a manner consistent with the claim interpretations as discussed in the 35 USC 112b rejections above, and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 9,723,973 to Dillon et al. - see figures 3 and 3a, noting grip attachment allowing control handle of another instrument to attach to an endoscope.
US 2006/0116692 to Ward – see figure 9, noting lever 82 and sliding tab 66.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/4/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771